        Case 3:16-md-02741-VC Document 12652 Filed 03/02/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                         MDL No. 2741
   LIABILITY LITIGATION
                                                   Case No. 16-md-02741-VC


   This document relates to:                       PRETRIAL ORDER NO. 228:
                                                   ORDER REGARDING AMICUS
   Ramirez, et al. v. Monsanto Co.                 BRIEFS
   Case No. 3:19-cv-02224
                                                   Re: Dkt. No. 12531


       The Court has received an inquiry about amicus briefs relating to the motion for

preliminary approval. Any amicus brief, along with a request that it be considered, should be

filed by Friday, March 5, 2021. Absent extraordinary circumstances, the Court will grant

requests to consider amicus briefs. The plaintiffs can respond to any amicus arguments in their

reply. If someone submitting an amicus brief wishes to participate in oral argument, they may

include a request to do so.

       IT IS SO ORDERED.

Dated: March 2, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
